Citation Nr: 0512316	
Decision Date: 05/04/05    Archive Date: 05/18/05

DOCKET NO.  04-01 106	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia



THE ISSUES

1. Entitlement to service connection for a claimed bilateral 
hearing loss.  

2. Entitlement to service connection for claimed tinnitus.  

3. Entitlement to service connection for claimed 
posttraumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States






ATTORNEY FOR THE BOARD

A. Nigam, Law Clerk



INTRODUCTION

The veteran served on active duty from November 1965 to 
November 1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 RO rating decision.  

The issue of service connection for PTSD is being remanded to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify if further action is required 
on your part.  

In a June 2003 statement, the veteran indicated his desire to 
defer any determination as to certain other issues.  These 
matter are referred back to the RO for appropriate action.  



FINDINGS OF FACTS

1.  The veteran is not shown to have had complaints or 
findings of hearing problems or tinnitus in service or for 
many years thereafter.  

2.  No competent evidence has been submitted to show that the 
veteran is currently experiencing a hearing loss or tinnitus 
due to any event or incident of service.  




CONCLUSIONS OF LAW

1.  The veteran is not shown to have a hearing disability due 
to disease or injury that was incurred in or aggravated by 
service; nor may a sensorineural hearing disability be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1110, 5107, 7104 (West 2002);  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).  

2.  The veteran is not shown to have a disability manifested 
by tinnitus due to disease or injury that was incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 
2002);  38 C.F.R. § 3.303 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


VCAA

In November 2000, the President signed into law VCAA, Public 
Law No. 106-475, 114 Stat. 2096 (2000), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code and, among other things, eliminated the 
requirement of a well-grounded claim and enhanced the notice 
and assistance to be afforded to claimants in substantiating 
their claims.  VCAA §3(a), 114 Stat. 2096, 2096-97 (2000) 
(now codified as amended at 38 U.S.C.A. § 5103 (West 2002)).  

VCAA contains a number of new provisions pertaining to claims 
development procedures, including assistance to be provided 
to claimants by the RO, and notification as to evidentiary 
requirements.  

The Board finds that the RO has satisfied the notification 
requirements of VCAA in this case.  By virtue of a November 
2003 Statement of the Case and correspondence from VA, the 
veteran has been given notice of the information and/or 
medical evidence necessary to substantiate his claim.  

In particular, the Board notes a September 2002 letter, in 
which the veteran was advised of his and VA's 
responsibilities under VCAA.  In this letter, the RO advised 
the veteran to identify all health care providers who treated 
him, and explained what the evidence must show in order to 
substantiate a claim of service connection.  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

It also appears that all obtainable evidence identified by 
the veteran relative to his claim has been acquired and 
associated with the claims folder and that he has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for an equitable 
disposition of this appeal.  

The veteran has been informed of the evidence needed to 
substantiate his claim and of the duties that the RO would 
undertake to assist him in developing his claim.  

Concerning the claims decided hereinbelow, the veteran has 
not indicated, nor does the claims file otherwise show, that 
there are additional sources of pertinent evidence that 
supports his claim.  

VA has no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  The Board 
concludes that VA has complied with VCAA notification 
requirements.  

Under 38 C.F.R. § 3.159(b) (2004), VA's duty to assist in the 
development of a claim includes the duty to make as many 
requests as necessary to obtain relevant records from a 
Federal department or agency, including service medical 
records; medical and other records from VA medical 
facilities, and records from Federal agencies, such as the 
Social Security Administration, as well as private medical 
records identified by the veteran.  

The RO has obtained all relevant records identified by the 
veteran or otherwise evident from the claims folder.  

The veteran has not asserted that there are private treatment 
records that pertain to his claim that have not been obtained 
and considered.  The veteran has had several opportunities to 
identify sources of evidence, including the claim he filed, 
his Notice of Disagreement, his Substantive Appeal, and the 
statements he has filed.  

He has not provided information concerning additional 
evidence-such as the names of treatment providers, dates of 
treatment, or custodians of records, either private, Federal 
agency, or service related-which has not been obtained.  

In this case, VA has satisfied its duty to notify the veteran 
of evidence necessary to substantiate the claim and to assist 
the veteran in obtaining records and providing medical 
examinations.  38 U.S.C.A. § 5107(a) (West 2002); Pub. L. No. 
106-475, §3(a), 114 Stat. 2096, 2096-98 (2000) (now codified 
as amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  

The Board therefore finds that no useful purpose would be 
served in undertaking more development.  Such a remand would 
result in unnecessarily imposing further burdens on VA, with 
no additional benefit flowing to the veteran.  Similarly, as 
the veteran has indicated no other obtainable evidence, 
development by the Board would serve no useful purpose.  

For the same reasons, the Board concludes that any defect in 
meeting the technical requirements of VCAA must be viewed as 
nonprejudicial and harmless.  


Service connection for a bilateral hearing loss and tinnitus

The veteran seeks service connection for bilateral hearing 
loss and tinnitus.  He essentially contends he developed 
bilateral hearing loss and tinnitus as the result of working 
as a hawk missile crewman in service.  

Service connection may be established for disability 
resulting from a personal injury sustained or disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  

Service connection may also be granted for chronic 
disabilities, such as sensorineural hearing loss, if 
manifested to a compensable degree within one year after the 
veteran was separated from service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2004).  
Service connection can be granted, as well, for any 
disability diagnosed after discharge, when all the evidence, 
including that pertinent to service, indicates the disability 
was incurred in service. 38 C.F.R. § 3.303(d).  

Service connection for impaired hearing shall only be 
established when hearing status, as determined by audiometric 
testing, meets specified pure tone and speech recognition 
criteria. Audiometric testing measures threshold hearing 
levels (in decibels) over a range of frequencies (in Hertz).  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by 38 C.F.R. § 3.385 (2004).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater, or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, 4000 Hertz are 26 decibels or greater, 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.  

The veteran's DD Form 214 indicates his military occupational 
specialty was hawk missile crewman.  

Of record is the veteran's July 1965 service medical entrance 
examination, noting audiometeric testing in the right and 
left ears respectively as: 500Hz, -10 and -10; 1000Hz, -10 
and -5; 2000Hz, -10 and -5; 3000Hz, -5 and 0; and 4000Hz, 5 
and 5.  

The veteran's November 1967 service medical separation 
examination indicated audiometeric testing in the right and 
left ears respectively as: 500Hz, 5 and 0; 1000Hz, 5 and 5; 
2000Hz, 0 and 0; 3000 Hz, 5 and 12; and 4000Hz, 10 and 7.  

However, .the Board notes there were no complaints or 
findings of hearing problems or his being exposed to loud 
noises reported in service.  Furthermore, the Board notes the 
veteran's claims file does not contain any record of 
treatment for bilateral hearing loss or tinnitus.  

The Board is cognizant of the belief of the veteran that he 
developed a bilateral hearing condition and tinnitus in 
service.  As a layperson, however, he is not qualified to 
proffer a medical opinion or diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  

Additionally, the Board notes that in order to be considered 
for service connection, a claimant must first have a 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].  

As the preponderance of the evidence is against the veteran's 
claim, service connection is not warranted.  In making this 
determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) regarding the benefit of the doubt, but 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to otherwise grant the 
veteran's claim.  



ORDER

Service connection for a bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  




REMAND

The veteran seeks service connection for PTSD.  He asserts 
that he developed PTSD as a result of stressors he 
experienced during his service in the Republic of Vietnam 
during the Vietnam Era.  

The veteran's DD Form 214 indicates that he had duty in the 
Republic of Vietnam, as evidence by his Vietnam Service 
Medal, National Defense Service Medal, Vietnam Campaign Medal 
with 2 o/s bars, Good Conduct Medal, and MUE.  The Board 
notes he had foreign service for 11 months and 27 days.  His 
military occupational specialty (MOS) was hawk missile 
crewman.  

Of record is an October 2002 clinical progress note, 
diagnosing the veteran with a Global Assessment of 
Functioning (GAF) score of 55, and alcohol dependence.  

A January 2003 follow-up appointment to his October 2002 
clinical visit noted that the veteran was calm and 
cooperative, his mood was euthymic with a narrow range of 
affect and anxiety in the mild to moderate range.  A February 
2003 addendum to the January 2003 clinical progress note 
assigned the veteran with a GAF score of 57.  

In July 2003, a readjustment counselor therapist noted the 
veteran was initially treated at a VA medical facility in 
September 2002, and since that time the veteran has attended 
group and individual counseling sessions to treat his PTSD.  
The therapist indicated the veteran self-medicates for his 
condition with the use of alcohol.  

The veteran was diagnosed with PTSD, generalized anxiety 
disorder, recurrent major depression, and panic disorder 
associated with his time spent in service.  

Finally, a June 2004 clinical update summary letter by the 
aforementioned therapist indicates the veteran currently 
suffered from chronic and severe PTSD and had a GAF score of 
35.  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); and link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  

To determine what evidence is needed to verify the existence 
of the claimed in-service stressor, it must be determined 
whether or not the veteran engaged in combat with the enemy, 
or served in combat.  If the claimed stressor is related to 
the veteran having engaged in combat with the enemy, it must 
be determined whether the claimed in-service stressor is 
consistent with the circumstances, hardships, or conditions 
of the combat in which he participated.  See 38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d) and (f).  

If the veteran did not serve in combat, the stressor(s) must 
be independently verified by other sources.  The inquiry here 
includes what, if any, combat medals or decorations were 
awarded the veteran; what military occupational specialty 
(MOS) the veteran had; when, if, and how other service 
personnel died, and the names of the deceased; whether any 
unit(s) to which the veteran was assigned actually engaged 
the enemy in combat, etc.  Such evidence is typically found 
in the service personnel records, on the veteran's Form DD 
214, and in unit histories and morning reports.  Medical 
evidence compiled in service could provide such information.  

Where a veteran's claimed stressors are related to combat, 
the receipt of medals such as the Bronze Star or the Purple 
Heart will be considered reasonably supportive evidence of 
participation in a stressful episode.  See Zarycki, 6 Vet. 
App. at 98; West v. Brown, 7 Vet. App. 70, 77 (1994).  

Moreover, where evidence reasonably shows that the veteran 
engaged in combat with the enemy, and his alleged stressors 
are related to such combat, his lay testimony will be enough 
to establish the occurrence of the claimed in-service 
stressors provided that they are consistent with the 
circumstances, hardships, or conditions of such combat 
service.  Cohen, at 146; 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  In such a case, "further development to document 
the occurrence of the claimed stressors i[s] unnecessary."  
Id. (citing 58 Fed. Reg. 29,109 (1993)).  

Consistent with the new duty-to-assist regulations, after 
reviewing the veteran's case, the Board finds that additional 
evidentiary development is needed prior to final appellate 
consideration of his claim.  

While this case is in remand status, the RO should also 
ensure that the veteran's most recent VA and private 
treatment records are obtained and associated with the claims 
folder.

Accordingly, this matter is remanded for the following 
actions:

1.  The RO should take appropriate steps 
to contact the veteran and ask him to 
provide a list of names and addresses of 
any additional doctors and medical care 
facilities (hospitals, HMOs, etc.), which 
have treated him for his PTSD.  He should 
be provided with release forms and asked 
that a copy be signed and returned for 
each health care provider identified.  
When the veteran responds, the RO should 
obtain records from each health care 
provider the veteran identifies (except 
where VA has already made reasonable 
efforts to obtain the records from a 
particular provider).  If these records 
cannot be obtained and there is no 
affirmative evidence that they do not 
exist, the RO should inform the veteran 
of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should send a development 
letter asking the veteran to give a 
comprehensive statement regarding his 
alleged stressors.  He should be as 
specific as possible as to the dates and 
circumstances of the claimed stressors; 
the unit(s) to which he was assigned and 
his specific duties at the time of the 
incidents; the names of any individuals 
involved and any witnesses to the claimed 
incidents, and a description of his 
personal involvement in each incident.  
The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events, and that he must be as specific 
as possible to facilitate a search for 
verifying information.  

3.  If, and only if, the veteran provides 
information that is sufficiently 
specific, make a request to the USASCRUR 
for stressor verification.  If the 
USASCRUR is not contacted, the reason for 
this should be noted in the claims 
folder.  

4.  The RO then should make arrangements 
for the veteran to be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
innocently acquired psychiatric disorder.  
Any tests and studies deemed necessary by 
the examiner should be performed.  The 
claims folder must be provided to the 
examiner for review in conjunction with 
the examination.  Based on a review of 
the case, the examiner is requested to 
provide diagnoses for all psychiatric 
disorders identified.  The examiner is 
requested to offer an opinion as to 
whether it is as likely as not that the 
veteran currently suffers from PTSD that 
is related to his active service.  If the 
evaluation results in a diagnosis of 
PTSD, the examiner should specify which 
stressors are sufficient to support the 
diagnosis of PTSD.  The examiner should 
explain how the veteran's symptoms and 
stressor(s) meet the diagnostic criteria 
for PTSD set forth in the American 
Psychiatric Association: DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS 
(DSM), 32 (4th ed.) (1994).  The complete 
rationale should be given for any opinion 
expressed.  The claims folder must be 
provided to the examiner for review.  

5.  Following the completion of the 
requested development, the RO should 
adjudicate the remaining issue on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and representative, 
if any, should be furnished with a 
Supplemental Statement of the Case and 
given the opportunity to respond thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


